DETAILED ACTION
The amendment filed 5/16/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fitzpatrick (US 1,970,295) who teaches a system with a heating mechanism extending through a hollow sucker rod (33/34 as within 23, page 3, lines 34-38).
Although not denoted in the claims set filed 5/16/2021, claims 8-11 and 14-16 remain withdrawn as being drawn to a nonelected species.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 12, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 1,970,295) in view of Neilsen (US 1,703,428).  Fitzpatrick discloses a device for heating oil and for reducing viscosity of the oil in an oil well, the device comprising: a pipe structure (17), a sucker rod (23); a small pump cylinder (18), a small plunger (19), and a heating mechanism (33/34, page 3, lines 34-75); and wherein a bottom end of the sucker rod is provided with the small plunger (fig 1), and the small plunger and the small pump cylinder constitute and axial sliding sealed fit (fig 1, as known in the art), and wherein the heating mechanism extends along the sucker rod to the bottom end of the sucker rod to provide heating to crude oil in the oil well (fig 1, page 2, lines 14+), and wherein the sucker rod is hollow (fig 1 as shown) and the heating mechanism extends in a continuous and uninterrupted manner inside the hollow sucker rod to the bottom end of the sucker rod (fig 1), and wherein the heating mechanism is capable of heating crude oil outside the device (as shown, also see page 4, lines 98+ where heating is provided through multiple tubings); wherein the heating mechanism comprises a heating cable (33/34 together constitute such a cable) which generates heat; wherein a top end of the sucker rod is provided with a cable inlet (fig 1 at 29), and wherein a top end of the heating cable extends to a connecting cable (fig 1, as shown 33 above 29) which is connected to an electric controller (page 3, lines 44-57, as in fig 15); wherein an access port is provided at a top of the sucker rod and the heating mechanism enters the sucker rod through the access port (as shown in fig 1, 33 enters 23 and would necessarily have an access port); wherein the heating mechanism has a length of 500 to 2000 meters or more than 2000 meters (page 2, lines 60-65).  Fitzpatrick also discloses a method for heating oil and for reducing viscosity of the oil in .
Neilsen discloses a device and method for heating oil and for reducing viscosity of the oil in an oil well, the device comprising: a three-way connector (44) located below a pipe structure (36) and having an upper end and two lower ends (fig 1a), and wherein the upper end of the three-way connector is connected to a bottom end of the pipe structure (fig 1a), and wherein the two lower ends of the three-way connector comprises the two lower ends of the three-way connector comprises a first lower end (48) which is coaxial with the pipe structure (fig 1a) and a second lower end (47) which is non-coaxial with the pipe structure, and wherein the first lower end of the three-way connector is connected to a small pump cylinder (29) which is coaxial with the pipe structure, and wherein the second lower end of the three-way connector comprises a bypass port (50) and a check valve (49), and wherein a sucker rod extends inside the pipe structure and extends through the upper end and the first lower end of the three-way connector (fig 1a) and extends to a bottom end of the small pump cylinder (at end of 29).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide .

Allowable Subject Matter
Claims 5-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/25/2021